       Case 1:19-cv-10268-PAE-SLC Document 12 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VINCENT EMILIO MESA ECHEVARRIA,

                               Plaintiff,
       against                                       CIVIL ACTION NO.: 19 Civ. 10268 (PAE) (SLC)

STEVE BRANDES, et al.                                      ORDER FOR PROPER SERVICE
                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       Plaintiff filed the complaint in this matter on November 5, 2019. (ECF No. 2). Federal

Rule of Civil Procedure 4(m) provides that service must be made within 90 days after the

complaint is filed, and service must be made in accordance with the Rule 4.

       Per the Court’s Order at ECF No. 7, Plaintiff was to effect service on defendants by March

27, 2020. No evidence of service was filed on the docket, and Plaintiff was ordered to filed proof

of service by May 1, 2020. On April 30 and May 7, 2020, Plaintiff filed documents indicating that

he served by certified mail the summons and complaint on Defendants Steve Brandes and Laura

Rolo. (ECF Nos. 10–11). However, mailing the summons and complaint by certified mail does

not constitute proper service under Federal or New York rules. See Fed. R. Civ. P. 4(e)(1)-(2); N.Y.

C.P.L.R. §§ 308(1)-(2), 311(1), 312-a(a).

       By July 27, 2020 Plaintiff must properly serve Defendants pursuant to Rule 4 of the

Federal Rules of Civil Procedure.

       The Court also notes that there is a legal clinic in the Southern District of New York to

assist parties in civil cases who do not have lawyers. The Clinic is run by a private organization

called the New York Legal Assistance Group; it is not part of or run by the Court and it cannot
         Case 1:19-cv-10268-PAE-SLC Document 12 Filed 06/08/20 Page 2 of 2



accept filings on behalf of the Court. The Clinic is located at the Thurgood Marshall United States

Courthouse, 40 Centre Street, Room LL22, New York, New York 10007, which is just inside the

Pearl Street entrance to the Courthouse.

         As a public health precaution, the New York Legal Assistance Group’s Legal Clinic for Pro

Se Litigants has temporarily suspended all in-person client meetings as of Tuesday, March 17,

2020. Limited scope legal assistance will continue to be provided, but only by appointment and

only over the phone. During this time, we cannot assist walk-in visitors to the clinic. If you need

the assistance of the clinic, please call 212-659-6190 and leave a message, including your

telephone number, and someone will get back to you as soon as possible.




Dated:          New York, New York
                June 8, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




Copy mailed by Chambers To:           Vincente Emilio Mesa Echevarria
                                      469W 163rd St.
                                      Apt. 5E
                                      New York, NY 10032




                                                 2
